SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 15, 2010 HIGHWOODS PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland 001-13100 56-1871668 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) HIGHWOODS REALTY LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) North Carolina 000-21731 56-1869557 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 3100 Smoketree Court, Suite 600 Raleigh, North Carolina 27604 (Address of principal executive offices, zip code) Registrants’ telephone number, including area code: (919) 872-4924 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Highwoods Properties, Inc. (the “Company”) announces that Lawrence S. Kaplan, 68, intends to retire as a member of the Company’s Board of Directors upon expiration of his term at the next annual meeting of the Company’s stockholders, which is expected to be held in May 2011. Mr. Kaplan has been a director since November 2000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIGHWOODS PROPERTIES, INC. By: /s/ Jeffrey D. Miller Jeffrey D. Miller Vice President, General Counsel and Secretary HIGHWOODS REALTY LIMITED PARTNERSHIP By: Highwoods Properties, Inc., its general partner By: /s/ Jeffrey D. Miller Jeffrey D. Miller Vice President, General Counsel and Secretary Dated:November 15, 2010
